Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-14-00043-CR

                                         Leslie BIBBS,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 6, Bexar County, Texas
                                  Trial Court No. 334135
                      Honorable Wayne A. Christian, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

      In accordance with this court’s opinion of this date, appellant’s motion to withdraw appeal
is GRANTED, and this appeal is DISMISSED.

       SIGNED March 26, 2014.


                                                _________________________________
                                                Catherine Stone, Chief Justice